Title: From James Madison to Albert Gallatin, 19 March 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State, March 19th: 1808.

I request you to be pleased to issue a warrant, on the appropriation for the relief of Seamen, for Seventy nine dollars 70/100, in favor of James Davidson Esqr., the holder of the enclosed Bill of Exchange for that amount drawn upon me by James Leander Cathcart, Consul of the United Sates, at Madeira, on the 31st. of Decr. last, who is to be charged with the same on the Books of the Treasury.  I am &c.

James Madison.

